Exhibit 10.1

Execution Version

THIRD AMENDMENT

TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

AMONG

BILL BARRETT CORPORATION,

AS BORROWER,

JPMORGAN CHASE BANK, N.A.,

AS ADMINISTRATIVE AGENT,

AND

THE LENDERS PARTY HERETO



--------------------------------------------------------------------------------

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Third
Amendment”) executed effective as of April 9, 2015 (the “Amendment Effective
Date”) is among BILL BARRETT CORPORATION, a corporation duly formed and existing
under the laws of the State of Delaware (the “Borrower”), the Lenders party
hereto, and JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”) and as a Swingline Lender and Issuing Bank.

R E C I T A L S

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Third Amended and Restated Credit Agreement dated as of March 16, 2010
(as amended to date and as the same may be further amended, modified or
otherwise supplemented from time to time, the “Credit Agreement”), pursuant to
which the Lenders have made certain credit available to and on behalf of the
Borrower.

B. The Borrower has requested and the Administrative Agent and all of the
Lenders have agreed to amend certain provisions of the Credit Agreement, such
amendment to be effective as of the Amendment Effective Date.

C. NOW, THEREFORE, to induce the Administrative Agent and the Lenders to enter
into this Third Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Third Amendment. Unless otherwise indicated, all section
references in this Third Amendment refer to sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02. Section 1.02 is hereby amended by deleting and
replacing or adding, as applicable, the following terms in the appropriate
alphabetical order:

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Approved Counterparty” means (a) any Person who, at the time of entry into the
applicable Swap Agreement, is a Lender or an Affiliate of a Lender and (b) any
other Person whose long term senior unsecured debt rating at the time of entry
into the applicable Swap Agreement is A-/A3 by S&P or Moody’s (or their
equivalent) or higher (at the time the Swap Agreement is entered into) or whose



--------------------------------------------------------------------------------

obligations under the applicable Swap Agreements are unconditionally guaranteed
by an Affiliate of such Person meeting such rating standards (at the time the
Swap Agreement is entered into).

“Bankruptcy Event” means, with respect to a Lender, that such Lender (i) has
become or is insolvent or has a direct or indirect parent company that has
become or is insolvent or (ii) has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a direct or indirect parent company that has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, provided that a Bankruptcy Event shall not result solely by virtue
of any ownership interest, or the acquisition of any ownership interest, in such
Lender by a Governmental Authority or instrumentality thereof, unless such
ownership interest results in or provides such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 5.01(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law,” regardless of
the date enacted, adopted or issued.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

2



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to the Administrative Agent, the Issuing
Banks, the Swingline Lenders or any other Lender any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower, the Administrative Agent, the
Issuing Banks, the Swingline Lenders or any other Lender in writing, or has made
a public statement to the effect, that it does not intend or expect to comply
with any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s receipt of such certification in form and substance satisfactory to the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus, without duplication, the following expenses or charges to the
extent deducted from Consolidated Net Income in such period: (a) income or
franchise taxes paid or accrued; (b) interest expense; (c) amortization,
depletion and depreciation expense; (d) any non-cash losses or charges resulting
from the application of ASC Topic 815, formerly FAS 133, ASC Topic 410, formerly
FAS 143 or ASC Topic 360, formerly FAS 144; (e) oil and gas exploration and
abandonment expenses (including all drilling, completion, geological and
geophysical costs); (f) losses from sales or other dispositions of assets (other
than Hydrocarbons produced in the ordinary course of business) and other
extraordinary or non-recurring losses; (g) cash payments made during such period
as a result of the early termination of any Swap Agreement (giving effect to any
netting agreements); (h) stock based compensation resulting from application of
ASC Topic 718 and 505-50, formerly FAS 123R; and (i) other non-cash similar
charges (excluding accruals for cash expenses made in the ordinary course of

 

3



--------------------------------------------------------------------------------

business); minus; (j) to the extent included in the Consolidated Net Income for
such period, the sum of (i) any non-cash gains resulting from the application of
ASC Topic 815, formerly FAS 133, ASC Topic 410, formerly FAS 143 or ASC Topic
360, formerly FAS 144 and (ii) gains from sales or other dispositions of assets
(other than Hydrocarbons produced in the ordinary course of business), and
(k) to the extent excluded from the calculation of Consolidated Net Income for
such period, cash payments under a ship or pay contract incurred by the Borrower
or any Subsidiary in respect of unused volumetric obligations, firm
transportation rights or reserved capacity.

“Environmental Laws” means any and all Governmental Requirements relating in any
way to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters, in effect in any and all jurisdictions in which the Borrower
or any Subsidiary is conducting or at any time has conducted business, or where
any Property of the Borrower or any Subsidiary is located, including without
limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements. The term
“oil” shall have the meaning specified in OPA, the terms “hazardous substance”
and “release” (or “threatened release”) have the meanings specified in CERCLA,
the terms “solid waste” and “disposal” (or “disposed”) have the meanings
specified in RCRA and the term “oil and gas waste” shall have the meaning
specified in Section 91.1011 of the Texas Natural Resources Code (“Section
91.1011”); provided, however, that (a) in the event either OPA, CERCLA, RCRA or
Section 91.1011 is amended so as to broaden the meaning of any term defined
thereby, such broader meaning shall apply subsequent to the effective date of
such amendment and (b) to the extent the laws of the state or other jurisdiction
in which any Property of the Borrower or any Subsidiary is located establish a
meaning for “oil,” “hazardous substance,” “release,” “solid waste,” “disposal”
or “oil and gas waste” which is broader than that specified in either OPA,
CERCLA, RCRA or Section 91.1011, such broader meaning shall apply.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials in violation of Environmental Laws,
(c) exposure to any

 

4



--------------------------------------------------------------------------------

Hazardous Materials in violation of Environmental Laws, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure to make any
“minimum required contribution” (as defined in Section 430 of the Code or
Section 303 of ERISA), or the failure to satisfy the “minimum funding standard”
(as defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, in reorganization, or in “endangered” or “critical” status within the
meaning of Title IV of ERISA.

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or

 

5



--------------------------------------------------------------------------------

having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan,
Letter of Credit or Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan, Letter of Credit or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 5.04(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 5.03, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 5.03(e) and (d) any U.S. Federal withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of April 9, 2015 (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Guarantors” means:

(a) Aurora Gathering, LLC, a Texas limited liability company,

(b) Circle B Land Company LLC, a Colorado limited liability company, and

(c) each other Domestic Subsidiary that guarantees the Indebtedness pursuant to
Section 8.14(b).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

6



--------------------------------------------------------------------------------

“LC Commitment” at any time means fifty million dollars ($50,000,000), provided
that the Borrower may elect to increase the LC Commitment by delivery of a
written request specifying the amount of such increase by up to fifty million
dollars ($50,000,000) in increments of twenty-five million dollars ($25,000,000)
with the consents of the Administrative Agent and Issuing Lender, provided that
no Borrowing Base Deficiency, Default or Event of Default exists at the time of
such request and provided further, that in no event shall any such increase be
effective if it would increase the Commitment of any Lender.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 A.M. London
time, two Business Days prior to the commencement of such Interest Period;
provided that, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
the LIBO Rate shall be the Interpolated Rate at such time; provided further that
if the Screen Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. “Interpolated Rate” means, at any time, the rate
per annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that Screen Rate is available in Dollars) that is
shorter than the Impacted Interest Period and (b) the Screen Rate for the
shortest period (for which that Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time, provided that
if the Interpolated Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

“Maturity Date” means the earliest of (a) April 9, 2020 (the “Scheduled Maturity
Date”) or (b) the date one hundred eighty-one (181) days prior to the maturity
of any Permitted Debt (except the Convertible Notes) or any Permitted
Refinancing Debt in respect thereof.

 

7



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 5.04(b)).

“Participant Register” has the meaning assigned such term in
Section 12.04(c)(i).

“Permitted Debt” means (i) any unsecured senior or senior subordinated Debt,
including convertible securities, incurred pursuant to Section 9.02(h), (ii) any
of the Debt listed on Schedule 9.02 and (iii) any Permitted Refinancing Debt in
respect of any of the foregoing.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, the Borrower
and each Guarantor that, at the time of the relevant guarantee (or grant of the
relevant security interest, as applicable) becomes or would become effective
with respect to such obligation, has total assets exceeding $10,000,000 or
otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” with respect to such
obligation at such time by entering into a keepwell pursuant to
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

 

8



--------------------------------------------------------------------------------

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Secured Swap Agreement” means each Swap Agreement between the Borrower and/or
any Guarantor and any Person, who at the time of entry into the applicable Swap
Agreement, is a Lender or an Affiliate of a Lender.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.01S hereof or (ii) if such lender has entered
into an Assignment and Acceptance, the amount set forth for such lender as its
Swingline commitment in the Register maintained by the Administrative Agent
pursuant to Section 12.04(b)(iv).

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

“Swingline Lenders” means JPMorgan Chase Bank, N.A. and U.S. Bank National
Association, each in its capacity as a lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Sections 2.09 and 2.10.

“Total Debt” means, at any date, all Debt of the Borrower and the Consolidated
Subsidiaries on a consolidated basis other than Debt described in clause (c) of
the definition of “Debt”; provided, however, with respect to each period of four
fiscal quarters ending on or before December 31, 2016, if there are no Loans
outstanding on such date of determination, “Total Debt” shall be net of the
aggregate amount of unrestricted cash and cash equivalents in excess of
$10,000,000 included in the cash and cash equivalents accounts that would be
listed on the consolidated balance sheet of the Borrower and the Consolidated
Subsidiaries on such date.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

9



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(e)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

2.2 Amendment to Section 1.02. Section 1.02 is hereby amended by deleting the
definitions of “Refunded Swingline Loans” and “Swingline Participation Amount”.

2.3 Amendment to Section 2.04(a). Section 2.04(a) shall be amended by adding the
following sentence at the end thereof:

“This Section shall not apply to Swingline Borrowings which may not be converted
or continued.”

2.4 Amendment to Section 2.05(a). Section 2.05(a) shall be amended by adding the
following proviso at the end of the first sentence thereof:

“; provided that Swingline Loans shall be made as provided in Section 2.10”

2.5 Amendment to Section 2.09(a). Section 2.09(a) is hereby amended by deleting
such Section in its entirety and replacing it with the following:

“(a) Subject to the terms and conditions set forth herein, from time to time
during the Availability Period, each Swingline Lender severally agrees to make
Swingline Loans to the Borrower in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans made by such Swingline Lender exceeding such
Swingline Lender’s Swingline Commitment, (ii) such Swingline Lender’s Revolving
Credit Exposure exceeding its Commitment or (iii) the total Revolving Credit
Exposure exceeding the total Commitments; provided that a Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
Swingline Loans shall be ABR Loans only.”

2.6 Amendment to Section 2.10. Section 2.10 is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“Section 2.10. Procedure for Swingline Borrowing

(a) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not

 

10



--------------------------------------------------------------------------------

later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lenders of any such
notice received from the Borrower. Each Swingline Lender shall make its ratable
portion of the requested Swingline Loan (such ratable portion to be calculated
based upon such Swingline Lender’s Swingline Commitment to the total Swingline
Commitments of all of the Swingline Lenders) available to the Borrower by means
of a credit to an account of the Borrower with the Administrative Agent
designated for such purpose by 3:00 p.m., New York City time, on the requested
date of such Swingline Loan. Each borrowing under the Swingline Commitment shall
be in an amount equal to $500,000 or a whole multiple of $100,000 in excess
thereof. The Swingline Lender shall report the Swingline Exposure to the
Administrative Agent on a weekly basis

(b) The failure of any Swingline Lender to make its ratable portion of a
Swingline Loan shall not relieve any other Swingline Lender of its obligation
hereunder to make its ratable portion of such Swingline Loan on the date of such
Swingline Loan, but no Swingline Lender shall be responsible for the failure of
any other Swingline Lender to make the ratable portion of a Swingline Loan to be
made by such other Swingline Lender on the date of any Swingline Loan.

(c) Any Swingline Lender may by written notice given to the Administrative Agent
require the Lenders to acquire participations in all or a portion of its
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loans. Each Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 12:00 noon, New York City time, on a Business Day no later
than 5:00 p.m. New York City time on such Business Day and if received after
12:00 noon, New York City time, on a Business Day shall mean no later than 10:00
a.m. New York City time on the immediately succeeding Business Day), to pay to
the Administrative Agent, for the account of such Swingline Lenders, such
Lender’s Applicable Percentage of such Swingline Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and
Section 2.05 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall

 

11



--------------------------------------------------------------------------------

promptly pay to such Swingline Lenders the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to such Swingline Lenders. Any amounts received by
a Swingline Lender from the Borrower (or other party on behalf of the Borrower)
in respect of a Swingline Loan after receipt by such Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to such Swingline
Lenders, as their interests may appear; provided that any such payment so
remitted shall be repaid to such Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.

(d) Each Lender’s obligation to make the Loans referred to in Section 2.10(a)
and to purchase participating interests pursuant to Section 2.10(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or the Borrower may have against the Swingline Lenders, the Borrower
or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 6.02, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any Guarantor or any other
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

(e) The provisions of the Credit Agreement related to Defaulting Lenders are
also applicable, as appropriate, to the Swingline Lenders and any Swingline
Loans.

2.7 Amendment to Article II. Article II is hereby amended by deleting
Section 2.08(k) and adding the following Section 2.11:

“Section 2.11 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 3.05(a) (except as specified in
Section 2.11(c)(iv) and (v) below) and participation fees shall cease to accrue
with respect to the participation in Letters of Credit of such Defaulting Lender
pursuant to Section 3.05(b);

 

12



--------------------------------------------------------------------------------

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Majority Lenders, Required Lenders or
Super-Majority Lenders have taken or may take any action hereunder (including
any consent to any amendment, waiver or other modification pursuant to
Section 12.02(b)); provided that, subject to the terms of Section 12.02(b), this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only (A) to the extent that such reallocation does not, as to
any non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Credit
Exposure to exceed its Commitment and (B) if the conditions set forth in
Section 6.02 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (A) first, prepay such Swingline Exposure and
(B) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.08(j) for so long as
such LC Exposure is outstanding ;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.05(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of such Defaulting Lender is reallocated among the
non-Defaulting Lenders pursuant to clause (i) above, then the fees otherwise
payable to the Defaulting Lender pursuant to Section 3.05(b) shall be payable to
the non-Defaulting Lenders in accordance with such non-Defaulting Lenders’
Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all fees payable under Section 3.05(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until and
to the extent that such LC Exposure is reallocated and/or cash collateralized.

 

13



--------------------------------------------------------------------------------

(d) so long as a Lender is a Defaulting Lender, no Swingline Lenders shall be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with
Section 2.11(c), and Swingline Exposure related to any newly made Swingline Loan
or LC Exposure related to any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.11(c)(i) (and such Defaulting Lender shall not participate therein).

(e) If (i) a Bankruptcy Event with respect to a Lender Parent shall occur
following the date hereof and for so long as such event shall continue or
(ii) any Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, no Swingline Lender
shall be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Swingline
Lenders or the Issuing Bank, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to each Swingline
Lender or the Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

(f) In the event that the Administrative Agent, the Borrower, each Swingline
Lender and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

For the avoidance of doubt, the Borrower shall retain and reserve all rights and
remedies respecting each Defaulting Lender.”

2.8 Amendment to Section 3.04(b). Section 3.04(b) is hereby amended by inserting
in the first sentence thereof “and, in the case of prepayment of Swingline
Loans, the Swingline Lenders” immediately following the words “Administrative
Agent” and immediately preceding the words “by telephone”.

 

14



--------------------------------------------------------------------------------

2.9 Amendment to Section 3.04(c)(vi). Section 3.04(c)(vi) hereby is amended by
deleting such Section in its entirety and replacing it with the following:

“(vi) If, at any time, after the receipt by the Borrower or any Subsidiary of
net cash proceeds from any disposition of property which disposition would
require (whether or not such requirement is waived) the Borrower or such
Subsidiary to make a mandatory prepayment or an offer to repurchase or redeem in
respect of any Permitted Debt in an amount equal to all or a portion of such net
cash proceeds, then, on the Business Day immediately prior to the date on which
such mandatory prepayment or offer in respect of the Permitted Debt would
otherwise become due and payable, the Borrower or such Subsidiary shall make a
prepayment (and the Aggregate Maximum Credit Amounts of the Lenders shall
automatically and permanently reduce) in an amount equal to the lesser of such
portion of such net cash proceeds, or, if less, the outstanding principal
balance of the Borrowings.”

2.10 Amendment to Section 3.05(d). Section 3.05(d) hereby is amended by deleting
such Section in its entirety and replacing it with the following:

“(d) Defaulting Lender Fees. The Borrower shall not be obligated to pay the
Administrative Agent any Defaulting Lender’s ratable share of the fees described
in Sections 3.05(a) and (except as specified in Section 2.11(c)(iv) and (v))
Section 3.05(b) for the period commencing on the day such Defaulting Lender
becomes a Defaulting Lender and continuing for so long as such Lender continues
to be a Defaulting Lender.

2.11 Amendment to Section 4.01(a). Section 4.01(a) is hereby amended by
inserting in the third sentence thereof “or Swingline Lender” immediately
following the words “an Issuing Bank” and immediately preceding the words “as
expressly provided herein”.

2.12 Amendment to Section 4.01(c). Section 4.01(c) is hereby amended by deleting
such Section in its entirety and replacing it with the following:

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements or Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements or Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements

 

15



--------------------------------------------------------------------------------

or Swingline Loans; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
Section 4.01(c) shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements or Swingline Loans to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

2.13 Amendment to Section 5.01(a). Section 5.01(a) is hereby amended by
(a) deleting the word “or” at the end of clause (i) thereof, (b) adding the word
“or” immediately following the “;” at the end of clause (ii) thereof and
(c) adding the following as a new clause (iii) immediately following clause
(ii) thereof:

“(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;”

2.14 Amendment to Section 5.01(b). Section 5.01(b) is hereby amended by deleting
such Section in its entirety and replacing it with the following:

“(b) Capital Requirements. If any Lender or any Issuing Bank determines that any
Change in Law regarding capital requirements or liquidity has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.”

 

16



--------------------------------------------------------------------------------

2.15 Amendment to Section 5.03. Section 5.03 is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or any Guarantor
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 5.03) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Indemnification by the Borrower. The Borrower and each Guarantor shall
jointly and severally indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any Guarantor to a Governmental Authority pursuant to this
Section 5.03, the Borrower or such Guarantor shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

17



--------------------------------------------------------------------------------

(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.03(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, so long as the Borrower
is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y)

 

18



--------------------------------------------------------------------------------

with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as

 

19



--------------------------------------------------------------------------------

may be prescribed by applicable law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.03 (including by
the payment of additional amounts pursuant to this Section 5.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 5.03 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (f) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to

 

20



--------------------------------------------------------------------------------

indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(g) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or a Guarantor has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Borrower and
the Guarantors to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 12.04(c) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).

(h) Survival. Each party’s obligations under this Section 5.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 5.03, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.”

2.16 Amendment to Section 5.04(b). Section 5.04(b) is hereby amended by
inserting in clause (B) of the proviso to the first sentence thereof “or
Swingline Loans” immediately following the words “in LC Disbursements” and
immediately preceding the words “, accrued interest thereon”.

2.17 Amendment to Section 7.06. The lead-in paragraph to Section 7.06 and
Section 7.06(a) are hereby amended by deleting such provisions in their entirety
and replacing them with the following:

“Environmental Matters. Except as could not be reasonably expected to have a
Material Adverse Effect (or with respect to (a)(ii), (c), (d) and (e) below,

 

21



--------------------------------------------------------------------------------

where the failure to take such actions could not be reasonably expected to have
a Material Adverse Effect): “(a) (i) neither any Property of the Borrower or any
Subsidiary nor the operations conducted thereon violate any order or requirement
of any court or Governmental Authority or any Environmental Laws and
(ii) neither the Borrower nor any of its Subsidiaries (A) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (B) has become
subject to any Environmental Liability, (C) has received notice of any claim
with respect to any Environmental Liability or (D) knows of any basis for any
Environmental Liability”

2.18 Amendment to Section 7.10. Section 7.10(e) is hereby amended by deleting
such Section in its entirety and replacing it with the following:

“(e) Full payment when due has been made of all amounts which the Borrower, the
Subsidiaries or any ERISA Affiliate is required under the terms of each Plan or
applicable law to have paid as contributions to such Plan as of the date hereof,
and there has been no failure to satisfy the minimum funding standards (as
defined in section 302 of ERISA and section 412 of the Code), whether or not
waived with respect to any Plan.”

2.19 Amendment to Article VII. Article VII is hereby amended by adding the
following Section 7.23:

“Section 7.23 Anti-Corruption Laws and Sanctions. The Borrower has
(i) implemented and maintains in effect policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and (ii) the Borrower and its Subsidiaries and, to the
knowledge of the Borrower, the respective officers, employees, directors and
agents of the Borrower and its Subsidiaries, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or, to the knowledge of the Borrower, any of
the respective directors, officers or employees of the Borrower and its
Subsidiaries, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate any Anti-Corruption Law or applicable Sanctions.”

2.20 Amendment to Article VIII. The lead-in paragraph to Article VIII hereby is
amended by deleting such paragraph in its entirety and replacing it with the
following:

“Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents (other than indemnity obligations not yet due

 

22



--------------------------------------------------------------------------------

and payable of which the Borrower has not received a notice of potential claim)
shall have been paid in full and all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the Issuing Bank have been made) shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:”

2.21 Amendment to Section 8.13. Section 8.13 is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“8.13 Title Information

(a) On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.12(a), the Borrower will deliver title
information in form and substance reasonably acceptable to the Administrative
Agent covering enough of the Oil and Gas Properties evaluated by such Reserve
Report that were not included in the immediately preceding Reserve Report, so
that the Administrative Agent shall have received together with title
information previously delivered to the Administrative Agent, reasonably
satisfactory title information on at least 80% of the total value of the proved
Oil and Gas Properties evaluated by such Reserve Report.

(b) If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Excepted Liens (other
than Excepted Liens described in clauses (e), (g) and (h) of such definition)
having an equivalent value or (iii) deliver title information in form and
substance reasonably acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, reasonably satisfactory title
information on at least 80% of the value of the proved Oil and Gas Properties
evaluated by such Reserve Report.

(c) If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information covering 80% of the value of the proved Oil and Gas Properties
evaluated in the most recent Reserve Report, such default shall not be a
Default, but instead the Administrative Agent and/or the Super-Majority Lenders
shall have the right to exercise the following remedy in their sole discretion
from time to time, and any failure to so exercise this remedy at any time shall
not be a waiver as to future exercise of the remedy by the Administrative Agent
or the Lenders. To the extent that the Administrative Agent or the
Super-Majority

 

23



--------------------------------------------------------------------------------

Lenders are not satisfied with title to any Mortgaged Property after the 60-day
period has elapsed, such unacceptable Mortgaged Property shall not count towards
the 80% requirement, and the Administrative Agent may send a notice to the
Borrower and the Lenders that the then outstanding Borrowing Base shall be
reduced by an amount as determined by the Super-Majority Lenders to cause the
Borrower to be in compliance with the requirement to provide acceptable title
information on 80% of the value of the proved Oil and Gas Properties. This new
Borrowing Base shall become effective immediately after receipt of such notice.”

2.22 Amendment to Section 8.14(a). Section 8.14(a) is hereby amended by deleting
such Section in its entirety and replacing it with the following:

“(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 8.12(c)(vi)) to ascertain whether the Mortgaged Properties
represent at least 80% of the total value of the proved Oil and Gas Properties
evaluated in the most recently completed Reserve Report after giving effect to
exploration and production activities, acquisitions, dispositions and
production. In the event that the Mortgaged Properties do not represent at least
80% of such total value, then the Borrower shall, and shall cause its
Subsidiaries to, promptly, but in any event no later than 60 days, after the
date such Reserve Report is delivered to the Administrative Agent, grant to the
Administrative Agent as security for the Indebtedness a first-priority Lien
interest (subject only to Excepted Liens of the type described in clauses (a) to
(d) and (f) of the definition thereof, but subject to the provisos at the end of
such definition) on additional Oil and Gas Properties not already subject to a
Lien of the Security Instruments such that after giving effect thereto, the
Mortgaged Properties will represent at least 80% of such total value. All such
Liens will be created and perfected by and in accordance with the provisions of
deeds of trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In order to
comply with the foregoing, if any Subsidiary places a Lien on its Oil and Gas
Properties and such Subsidiary is not a Guarantor, then it shall become a
Guarantor and comply with Section 8.14(b).”

2.23 Amendment to Section 8.15. Section 8.15 is hereby amended by deleting the
last sentence of such Section in its entirety and replacing it with the
following:

“With respect to each Plan (other than a Multiemployer Plan), the Borrower will,
and will cause each Subsidiary and ERISA Affiliate to, (i) satisfy in full and
in a timely manner, without incurring any late payment or underpayment charge or
penalty and without giving rise to any lien, all of the contribution and funding
requirements of section 412 of the Code and of section 302 of ERISA, and
(ii) pay, or cause to be paid, to the PBGC in a timely manner, without incurring
any late payment or underpayment charge or penalty, all premiums required
pursuant to sections 4006 and 4007 of ERISA.”

 

24



--------------------------------------------------------------------------------

2.24 Amendment to Article VIII. Article VIII is hereby amended by adding the
following Section 8.16:

“Section 8.16 Anti-Corruption Laws and Sanctions. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.”

2.25 Amendment to Article IX. The lead-in paragraph to Article IX hereby is
amended by deleting such paragraph in its entirety and replacing it with the
following:

“Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents (other than indemnity obligations not yet due
and payable of which the Borrower has not received a notice of potential claim)
have been paid in full and all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
Issuing Bank have been made) have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:”

2.26 Amendment to Section 9.09(d). Section 9.09(d) is hereby amended by deleting
such Section in its entirety and replacing it with the following:

“(d) permit to exist, or allow any ERISA Affiliate to permit to exist, any
failure to satisfy minimum funding obligations within the meaning of section 302
of ERISA or section 412 of the Code, whether or not waived, with respect to any
Plan which exceeds $5,000,000.”

2.27 Amendment to Section 9.18(a)(iii)(2). Section 9.18(a)(iii)(2) is hereby
amended by deleting such Section in its entirety and replacing it with the
following:

“(2) for periods thereafter to the sixtieth month following the date such Swap
Agreement is executed, 90% of the reasonably anticipated projected natural gas
liquids to be processed or recovered from proved developed, producing Oil and
Gas Properties, and”

2.28 Amendment to Article IX. Article IX is hereby amended by adding the
following Section 9.20:

“Section 9.20 Anti-Corruption Laws and Sanctions. The Borrower will not request
any Borrowing or Letter of Credit, and the Borrower shall not use, and shall not
permit its Subsidiaries and its or their respective directors, officers,

 

25



--------------------------------------------------------------------------------

employees and agents to use, the proceeds of any Borrowing or Letter of Credit
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.”

2.29 Amendment to Section 10.02. Section 10.02 is hereby amended by adding the
following sentence at the end of such Section:

“Notwithstanding the foregoing, no amount received from any Guarantor (including
from the liquidation or other disposition of collateral pledged by such
Guarantor) shall be applied to any Excluded Swap Obligation of such Guarantor.”

2.30 Amendment to Section 12.01(a)(i). Section 12.01(a)(i) is hereby amended by
deleting such Section in its entirety and replacing it with the following:

“(i) If to the Borrower, to it at 1099 18th Street, Suite 2300, Denver, Colorado
80202, Attention of Robert W. Howard, Chief Financial Officer (Telecopy No.
(303) 291-0420), with a copy to the attention of Kenneth A. Wonstolen, Senior
Vice President-General Counsel (Telecopy No. (303) 291-0420);”

2.31 Amendment to Section 12.02(b). Section 12.02(b) is hereby amended by
deleting the final proviso to the first sentence thereof in its entirety and
replacing it with the following:

“provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any other Agent, any Issuing
Bank or any Swingline Lender hereunder or under any other Loan Document without
the prior written consent of the Administrative Agent, such other Agent, such
Issuing Bank or such Swingline Lender, as the case may be.”

2.32 Amendment to Section 12.03(c). Section 12.03(c) is hereby amended by
deleting such Section in its entirety and replacing it with the following:

“(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, any Issuing Bank or any Swingline Lender under
Section 12.03(a) or (b), each Lender severally agrees to pay to such Agent, such
Issuing Bank or such Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent, such Issuing Bank or such Swingline Lender in its capacity
as such.”

 

26



--------------------------------------------------------------------------------

2.33 Amendment to Section 12.04(b)(i). Section 12.04(b)(i) is hereby amended by
deleting such Section in its entirety and replacing it with the following:

“(i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender may
assign to one or more assignees, other than a natural person or a Defaulting
Lender, all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, to any other assignee; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender (other
than a Defaulting Lender), an Affiliate of a Lender (other than a Defaulting
Lender) or an Approved Fund immediately prior to giving effect to such
assignment.”

2.34 Amendment to Section 12.04(c)(i). Section 12.04(c)(i) is hereby amended by
adding the following at the end of such Section:

“Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.”

 

27



--------------------------------------------------------------------------------

2.35 Amendment to Section 12.11. Section 12.11 is hereby amended by deleting
such Section in its entirety and replacing it with the following:

“Section 12.11 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential) on a need to
know basis, (b) to the extent requested by any Governmental Authority (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 12.11, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any Swap Agreement relating to the Borrower
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 12.11 or (ii) becomes available to the Administrative
Agent, any Issuing Bank or any Lender on a non-confidential basis from a source
other than the Borrower. For the purposes of this Section 12.11, “Information”
means all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrower and other than information pertaining to
this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 12.11 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.”

2.36 Amendment to Article XII. Article XII is hereby amended by adding the
following Section 12.18:

“Section 12.18 Keepwell. The Borrower shall, and shall cause each Qualified ECP
Guarantor, jointly and severally absolutely, unconditionally and irrevocably to
provide such funds or other support as may be needed from time to time by each
other Guarantor to honor all of its obligations under the Loan Documents in
respect of any Secured Swap Agreement (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 12.18 for the maximum
amount of such liability that can be incurred without rendering its

 

28



--------------------------------------------------------------------------------

obligations under this Section 12.18, or otherwise under any Loan Document,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section 12.18 shall remain in full force and effect until
the occurrence of each of the following: (a) the Indebtedness (other than
(i) indemnity obligations not yet due and payable of which the Borrower has not
received a notice of potential claim and (ii) obligations arising under a
Secured Swap Agreement not yet due and payable) are irrevocably and indefeasibly
paid in full in cash (including interest accruing during the pendency of an
insolvency or liquidation proceeding, regardless of whether allowed or allowable
in such insolvency or liquidation proceeding) and premium, if any, on all Loans
outstanding under this Agreement, (b) no Letter of Credit shall be outstanding
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Bank have been made), (c) this Agreement
and the Commitments are terminated and (d) all Swap Agreements secured hereby
are either novated, terminated and paid in full or the Borrower or Guarantor
party thereto has collateralized its obligations under such Swap Agreement to
the satisfaction of the counterparty to such Swap Agreement. Each Qualified ECP
Guarantor intends that this Section 12.18 constitutes, and this Section 12.18
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of the Borrower and each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

2.37 Amendment to Article XII. Article XII hereby is amended by adding the
following as Section 12.19:

“Section 12.19. Excluded Swap Obligations. Notwithstanding any other provisions
of this Agreement or any other Loan Document, (i) Indebtedness of any Guarantor
in respect of the guaranty provided by such Guarantor under the Guaranty
Agreement shall exclude all Excluded Swap Obligations with respect to such
Guarantor; and (ii) with respect to the grant of any security interest by any
Guarantor under any Security Documents, the Indebtedness secured thereby shall
exclude all Excluded Swap Obligations with respect to such Guarantor.”

Section 3. Amendment to Exhibits.

3.1 Amendment to List of Annexes, Exhibits and Schedules. The list of “Annexes,
Exhibits and Schedules” to the Credit Agreement hereby is amended by adding the
following phrases immediately following the reference to “Exhibit H-2 Form of
Additional Lender Certificate”: “Exhibit I-1 Form of U.S. Tax Compliance
Certificate (For Foreign Lenders That Are Not Partnerships for U.S. Federal
Income Tax Purposes)”, “Exhibit I-2 Form of U.S. Tax Compliance Certificate (For
Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)”, “Exhibit I-3 Form of U.S. Tax Compliance Certificate (For Foreign
Participants That Are Partnerships for U.S. Federal Income Tax Purposes)”, and
“Exhibit I-4 Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships for U.S. Federal Income Tax Purposes)”.

 

29



--------------------------------------------------------------------------------

3.2 Amendment to Exhibits. The Exhibits to the Credit Agreement hereby are
amended by adding as new Exhibits I-1, I-2, I-3 and I-4, the Exhibits in
Attachment I hereto.

Section 4. Amendment to Schedules. The Schedules to the Credit Agreement are
hereby amended by (a) adding as new a new Schedule 2.01S, the Schedule 2.01S in
Attachment II hereto and (b) replacing Schedules 7.05, 7.12, 7.14, 7.16, 7.18,
7.19, 7.20, 9.02 and 9.05 with the corresponding schedules attached as
Attachment III hereto.

Section 5. Borrowing Base. For the period from and including the Amendment
Effective Date to but excluding the next Redetermination Date, the amount of the
Borrowing Base shall be equal to Three Hundred Seventy-Five Million Dollars
($375,000,000). Notwithstanding the foregoing, the Borrowing Base may be subject
to further adjustments from time to time pursuant to Sections 2.07(e), 8.12(b),
8.13(c), 9.12 and 9.19.

Section 6. Commitments; New and Exiting Lenders. Annex I to the Credit Agreement
is hereby replaced with the Annex I contained in Attachment IV to this Third
Amendment. The Lenders have agreed among themselves, in consultation with the
Borrower, to reallocate their respective Commitments and to, among other things,
add Deutsche Bank AG New York Branch as a “Lender” under the Credit Agreement
(the “New Lender”); Deutsche Bank Trust Company Americas, MUFG Union Bank, N.A.,
SunTrust Bank, Barclays Bank PLC and Guaranty Bank and Trust Company have each
decided to exit the Credit Agreement as a Lender (each, an “Exiting Lender”).
The Administrative Agent and the Borrower hereby consent to such reallocation
and the Lenders’ and Exiting Lenders’ assignments of their Commitments,
including assignments to the New Lender. On the Amendment Closing Date and after
giving effect to such reallocations, the Commitment of each Lender shall be as
set forth on Annex I contained in Attachment IV to this Third Amendment which
Annex I supersedes and replaces the existing Annex I to the Credit Agreement.
With respect to such reallocation, each Lender shall be deemed to have acquired
the Commitment allocated to it from each of the other Lenders and the Exiting
Lenders pursuant to the terms of the Assignment and Assumption attached as
Exhibit G to the Credit Agreement as if each such Lender and Exiting Lender had
executed an Assignment and Assumption with respect to such allocation and, for
the avoidance of doubt, the terms of Section 12.04(b)(iii), except for the last
sentence of such section, shall apply to such allocation. In connection with
this Assignment and for purposes of this Assignment only, the Lenders, the New
Lender, the Exiting Lenders, the Administrative Agent and the Borrower waive
(a) the processing and recordation fee under Section 12.04(b)(ii)(C) and (b) the
last sentence of Section 12.04(b)(iii).

Section 7. Amendment to Schedules to Guaranty and Collateral Agreement. The
Lenders hereby consent to the Administrative Agent’s entry into and execution of
that certain First Amendment to Third Amended and Restated Guaranty and
Collateral Agreement, to be dated on or about the date hereof, pursuant to
which, Schedules 1, 2 and 4 of the Third Amended and Restated Guaranty and
Collateral Agreement will be amended.

 

30



--------------------------------------------------------------------------------

Section 8. Conditions Precedent. This Third Amendment shall not become effective
until the date (the “Amendment Closing Date”) on which each of the following
conditions is satisfied (or waived in accordance with Section 12.02):

8.1 The Administrative Agent shall have received from each of the Borrower, the
Guarantors and all of the Lenders, counterparts (in such number as may be
requested by the Administrative Agent) of this Third Amendment signed on behalf
of such Person.

8.2 The Administrative Agent shall have received mortgage amendments or
supplements as it shall have reasonably requested.

8.3 The Administrative Agent and the Lenders shall have received all fees and
amounts due and payable on or prior to the Amendment Closing Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

8.4 No Default or Event of Default shall have occurred and be continuing as of
the date hereof, after giving effect to the terms of this Third Amendment.

8.5 The representations and warranties of the Borrower and the Guarantors set
forth in the respective Loan Documents to which such Persons are party shall be
true and correct in all material respects on and as of the date hereof, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, such representations and warranties shall be
true and correct in all material respects as of such specified earlier date.

The Administrative Agent is hereby authorized and directed to declare this Third
Amendment to be effective, and shall deliver written notice of the Amendment
Closing Date to Borrower, when the Administrative Agent has received documents
confirming or certifying, to the reasonable satisfaction of the Administrative
Agent, compliance with the conditions set forth in this Section 8 or the waiver
of such conditions as permitted by the Credit Agreement. Such declaration shall
be final, conclusive and binding upon all parties to the Credit Agreement for
all purposes.

Section 9. Miscellaneous.

9.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Third Amendment, shall remain in full force and effect following the
effectiveness of this Third Amendment. For the avoidance of doubt, this Third
Amendment is a Loan Document.

9.2 Ratification and Affirmation; Representations and Warranties. The Borrower
and each Guarantor hereby (a) acknowledges the terms of this Third Amendment;
(b) ratifies and affirms its obligations under, and acknowledges, renews and
extends its continued liability under, each Loan Document to which it is a party
and agrees that each Loan Document to which it is a party remains in full force
and effect, except as expressly amended hereby, notwithstanding the amendments
contained herein; and (c) represents and warrants to the Lenders that as of the
date hereof, after giving effect to the terms of this Third Amendment: (i) all
of the representations and warranties contained in each Loan Document to which
it is a party

 

31



--------------------------------------------------------------------------------

are true and correct in all material respects, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall be true and correct in all
material respects as of such specified earlier date, and (ii) no Default or
Event of Default has occurred and is continuing.

9.3 Counterparts. This Third Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Third Amendment by facsimile or electronic
transmission in portable document format (.pdf) shall be effective as delivery
of a manually executed counterpart hereof.

9.4 NO ORAL AGREEMENT. THIS THIRD AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

9.5 GOVERNING LAW. THIS THIRD AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

9.6 Severability. Any provision of this Third Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

[SIGNATURES BEGIN NEXT PAGE]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the Amendment Effective Date.

 

BORROWER: BILL BARRETT CORPORATION By:

/s/ Robert W. Howard

Name: Robert W. Howard Title: Chief Financial Officer GUARANTORS: CIRCLE B LAND
COMPANY LLC AURORA GATHERING, LLC By:

/s/ Robert W. Howard

Name: Robert W. Howard Title: Chief Financial Officer

SIGNATURE PAGE TO THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND SWINGLINE LENDER: JPMORGAN CHASE BANK, N.A. By:

/s/ David Morris

Name: David Morris Title: Authorized Officer

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS: JPMORGAN CHASE BANK, N.A. By:

/s/ David Morris

Name: David Morris Title: Authorized Officer

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF MONTREAL By:

/s/ Gumaro Tijerina

Name: Gumaro Tijerina Title: Managing Director

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By:

/s/ Suzanne Ridenhour

Name: Suzanne Ridenhour Title: Director

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:

/s/ Adam H. Fey

Name: Adam H. Fey Title: Director

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:

/s/ Kirk L. Tashjian

Name: Kirk L. Tashjian Title: Director By:

/s/ Michael Winters

Name: Michael Winters Title: Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:

/s/ John C. Springer

Name: John C. Springer Title: Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMPASS BANK By:

/s/ Rhianna Disch

Name: Rhianna Disch Title: Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SANTANDER BANK, N.A. By:

/s/ Aidan Lanigan

Name: Aidan Lanigan Title: Senior Vice President By:

/s/ Alex Lurye

Name: Alex Lurye Title: Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:

/s/ Alan Dawson

Name: Alan Dawson Title: Director

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMERICA BANK By:

/s/ Garrett R. Merrell

Name: Garrett R. Merrell Title: Relationship Manager

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BOKF, NA dba Bank of Oklahoma By:

/s/ Parker Heikes

Name: Parker Heikes Title: Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A. By:

/s/ Cliff Vaz

Name: Cliff Vaz Title: Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:

/s/ Rebecca Kratz

Name: Rebecca Kratz Title: Authorized Signatory

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXITING LENDERS: DEUTSCHE BANK TRUST COMPANY AMERICAS By:

/s/ Kirk L. Tashjian

Name: Kirk L. Tashjian Title: Director By:

/s/ Michael Winters

Name: Michael Winters Title: Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A. By:

/s/ Joshua Patterson

Name: Joshua Patterson Title: Managing Director

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK By:

/s/ Chulley Bogle

Name: Chulley Bogle Title: Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:

/s/ Luke Syme

Name: Luke Syme Title: Assistant Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTY BANK AND TRUST COMPANY By:

/s/ Gail J. Nofsinger

Name: Gail J. Nofsinger Title: Senior Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ATTACHMENT IV

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender

   Applicable Percentage     Maximum Credit
Amount  

JPMorgan Chase Bank, N.A.

     12.000000000 %    $ 108,000,000.00   

Wells Fargo Bank, N.A.

     9.333333333 %    $ 84,000,000.00   

Bank of America, N.A.

     9.333333333 %    $ 84,000,000.00   

Compass Bank

     9.333333333 %    $ 84,000,000.00   

U.S. Bank National Association

     9.333333333 %    $ 84,000,000.00   

BMO Harris Financing, Inc.

     9.333333333 %    $ 84,000,000.00   

Deutsche Bank AG New York Branch

     9.333333333 %    $ 84,000,000.00   

Bank of Nova Scotia

     6.666666667 %    $ 60,000,000.00   

Comerica Bank

     6.666666667 %    $ 60,000,000.00   

Santander Bank, N.A.

     6.666666667 %    $ 60,000,000.00   

BOKF, NA dba Bank of Oklahoma

     4.000000000 %    $ 36,000,000.00   

Citibank, N.A.

     4.000000000 %    $ 36,000,000.00   

Goldman Sachs Bank USA

     4.000000000 %    $ 36,000,000.00      

 

 

   

 

 

 

TOTAL

  100 %  $ 900,000,000.00      

 

 

   

 

 

 